DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 2-6 and 8-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Status of Claims
Claim(s) 1-12 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20090079839 A1 (Fischer).

Regarding Claim 1, Fischer discloses an autonomous body system (e.g., “system...for controlling a convoy of vehicles”) comprising[:] (see at least Abstract)
a plurality of autonomous bodies (see at least ¶ 8 and Fig. 1-5C with associated text; the figures display a convoy of autonomous vehicles.), wherein each of the plurality of autonomous bodies includes 
a situation grasping unit that grasps situation (see at least ¶ 146, 153-161, Fig. 8A-8D, 11 and 13 with associated text; Fischer’s invention has functionality on each vehicle to determine many situations.), 
an operation determining unit that determines an operation based on the grasped situation (see at least ¶ 146, 153-161, Fig. 8A-8D, 11 and 13 with associated text; Fischer's invention has functionality on each vehicle to determine a course of action for many situations.), and 
an operation executing unit that executes the determined operation (see at least ¶ 146, 153-161, Fig. 8A-8D, 11 and 13 with associated text; Fischer’s invention has functionality on each vehicle to execute an action to overcome many situations.),
the plurality of autonomous bodies included in the autonomous body system (see at least ¶ 8 and Fig. 1-5C with associated text; the figures display a convoy of autonomous vehicles.) includes 
one or more (Only one option is required to satisfy a one or more limitation.) first autonomous bodies (see at least ¶ 8 and Fig. 1-5C with associated text) and two or more (Only two options are required to satisfy a two or more limitation.) second autonomous bodies (see at least ¶ 8 and Fig. 1-5C with associated text),
situation grasped by the situation grasping unit of the first autonomous body includes situation of the second autonomous body (see at least Fig. 6E with associated text. Fischer discloses a situation where Convoy 444 performs a diversion tactic while engaged with an enemy to “…draw enemy fire away from the main convoy”.),
the situation grasped by the situation grasping unit of the second autonomous body includes a result of an operation executed by the operation executing unit of the first autonomous body (see at least Fig. 6E with associated text. Fischer discloses an order issued by the real leader vehicle and then Convoy 
the operation determining unit of the second autonomous body determines an operation based on the result of the operation executed by the operation executing unit of the first autonomous body (see at least Fig. 6E with associated text. Fischer discloses “This may cause the enemy to focus the enemy’s attack on subset of the convoy 444 while the real leader vehicle 100 escapes.”).

Claim 7 repeats the subject matter of Claim 1 and rejected in like manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is/are listed in PTO-892.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax